Name: Council Regulation (EEC) No 3919/90 of 21 December 1990 laying down general rules for the application of Regulation (EEC) No 1198/90 establishing a Community register of citrus cultivation
 Type: Regulation
 Subject Matter: farming systems;  information technology and data processing;  plant product
 Date Published: nan

 31 . 12 . 90 Official Journal of the European Communities No L 375 / 15 COUNCIL REGULATION (EEC) 3919/90 of 21 December 1990 laying down general rules for the application of Regulation (EEC) No 1198 /90 establishing a Community register of citrus cultivation THE COUNCIL OF THE EUROPEAN COMMUNITIES , 2 . For the purposes of this Regulation: Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1198 /90 of 7 May 1990 establishing a Community register of citrus cultivation (*), and in particular Article 5 thereof, Having regard to the Commission proposal , Whereas under Article 1 of Regulation (EEC) No 11 98 /90 the register is to cover all holdings cultivating citrus fruit; whereas , however, it does not appear necessary to include in the register holdings with very limited production; whereas therefore the holdings to be included in the register should be defined, having regard in particular to their area; &lt; Whereas , to ensure uniform implementation of the register of citrus cultivation in the Community, certain basic elements concerning the methodology to be applied should be defined ; whereas special provisions should be laid down for certain regions which do not as yet have a land register which can serve as a basis for the citrus register; (a ) 'agricultural holding' means any technico-economic unit under a single management and producing agricultural products ; (b ) 'farmer' means any natural or legal person or group of such persons for whose account and on whose behalf the holding is operated ; (c) 'area under citrus fruit' means all areas planted with citrus fruit trees , whether alone or with other crops, whether already or not yet in production, normally intended for the production of fruit or propagating material , whether or not subject to cultivation operations to obtain a marketable product ; (d ) 'parcel' means a continuous plot of land as delimited in the land register. However , in the absence of a land register , a parcel shall be deemed to be a continuous portion of land, within one and the same holding, which constitutes a distinct entity as regards the type of tenure , the type of crop and the nature of production; (e) 'citrus fruit' means the following:  bergamots: fruit of varieties (cultivars) of the species Citrus aurantium L, ssp . bergamia (Risso and Poit.) Engler .  lemons : fruit of varieties (cultivars) of the species Citrus limon (L. ) Burmf.  limes : fruit of varieties of the species Citrus aurantifolia (Christin and Panz.) Sw.  mandarins , tangerines, satsumas, Clementines, wilkings and the like: fruit of varieties (cultivars) of the species Citrus reticulata (Blanco) or hybrids thereof  bitter oranges (Seville oranges): fruit of varieties (cultivars) of the species Citrus durantium (L. )  sweet oranges: fruit of varieties (cultivars) of the species Citrus sinensis (Osbeck) Whereas it should be laid down that the Commission and the Member States are to make arrangements guaranteeing the protection of those concerned ; whereas, in that connection, information gathered for putting , into effect Community legislation and checking its application on that gathered for statistical purposes should not be used for purposes other than those specifically provided for, HAS ADOPTED THIS REGULATION: Article 1 1 . The register of citrus cultivation referred to ii^ Article 1 of Regulation (EEC) No 1198 / 90 shall cover all parcels planted with citrus fruit trees on holdings with an area under citrus crops of at least 5 ares . ( i ) OJ No L 119 , 11 . 5 . 1990 , p. 59 . No L 375 / 16 Official Journal of the European Communities 31 . 12 . 90  grapefruit : fruit of varieties (cultivars ) of the species Citrus paradisi (Mac Farlane)  pomelos : fruit of varieties ( cultivars ) of the species Citrus maxima (Burmf.) Merr. 2 . The Commission and Member States shall ensure that:  the register is used only for putting into effect Community legislation and checking its application or for statistical purposes ,  the data is protected, in particular against theft and tampering. 3 . Farmers must :  not obstruct the collection of data in any way, and  supply all the requisite information for the compilation and updating of the register . Article 4 At the end of the trial period referred to in Article 3 (2) of Regulation (EEC) No 1198 / 90 the Commission shall submit to the Council a communication on the work programme and the costs of the measure . Article 2 1 . The Commission shall inform the Member States in good time of all the essential elements to be included in the specifications of the tender referred to in Article 3 of Regulation (EEC) No 1198 / 90 . These essential elements shall relate in particular to :  the principles of methodology and the minimum technical requirements to be met by the successful tenderer in establishing the register,  the details to be supplied by tenderers,  details concerning the submission of tenders , in particular as regards the financial aspect,  the securities to be provided by tenderers and the rules for their release ,  the schedule for the tendering procedure and in particular the deadline for the submission of tenders . 2 . For the application of Article 3 ( 1 ) of Regulation (EEC) No 1198 / 90 the Commission may be assisted by one or more consultants. Article 5 The detailed rules of application referred to in Article 6 of Regulation (EEC) No 1198 /90 shall relate in particular to the following:  the list of information to be included in the register,  the delimitation of the Community regions for which the undertakings selected pursuant to Article 3 of Regulation (EEC) No 1198 / 90 are to undertake trials to test the methodologies proposed. At least one of the methodological trials shall relate to a region for which there is no computerized land register. Article 3 1 . Member States shall ensure that:  the data contained in the register is kept for at least five years following the year to which it relates,  farmers have access without delay or excessive costs to the data relating to them,  farmers have the right to have any justified amendment taken into account . Article 6 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 December 1990 . For the Council The President A. RUBERTI